     Case 1:20-cv-02130-JPW-PT Document 5 Filed 01/07/21 Page 1 of 2




            7N THE UNITED STATES DISTRICT COURT
          FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
NICHOLAS THEODORE COLYER,               :      Civil No. 1:20-CV-02130
                                        :
           Petitioner,                  :
                                        :
           v.                           :
                                        :
JOHN WETZEL, et al.,                    :
                                        :
           Respondents.                 :      Judge Jennifer P. Wilson

                                   ORDER

     AND NOW, on this 7th day of January, 2021, for the reasons set forth in the

accompanying memorandum, IT IS ORDERED THAT:

     1.    The petition for writ of habeas corpus (Doc. 1) is
           DISMISSED WITHOUT PREJUDICE.

     2.    There is no basis for the issuance of a certificate of
           appealability in this matter. See 28 U.S.C. § 2253(c).

     3.    The Clerk of Court shall CLOSE this case.



                                            s/Jennifer P. Wilson
                                            JENNIFER P. WILSON
                                            United States District Court Judge
                                            Middle District of Pennsylvania
Case 1:20-cv-02130-JPW-PT Document 5 Filed 01/07/21 Page 2 of 2




                               2
